Citation Nr: 9915166	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Dissatisfaction with the noncompensable evaluation 
assigned following a grant of service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1952.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Columbia, South Carolina Regional Office (RO).  By a rating 
action in February 1997, the RO denied the veteran's claim of 
entitlement to service connection for a low back disorder and 
hearing loss; however, the veteran was notified in a February 
1997 letter that service connection had been denied for 
hearing loss, left leg disorder and low back disorder.  A 
notice of disagreement with this determination was received 
in April 1997.  A statement of the case on the issues of 
entitlement to service connection for a low back disorder and 
hearing loss was issued in May 1997.  A substantive appeal 
(VA Form 9) was received in May 1997.  The veteran inquired 
as to why the statement of the case did not refer to the left 
leg condition and he was informed that the February 1997 
rating action did not deny service connection for the left 
leg but that the September 1997 rating action found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a left leg disorder and he 
could file a notice of disagreement.  By a rating action in 
September 1997, the RO granted service connection for 
bilateral pes planus and assigned a noncompensable 
evaluation, effective April 29, 1997; however, the RO found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a left leg 
disorder.  The notice of disagreement with this determination 
was received in October 1997.  The statement of the case was 
issued in November 1997.  The substantive appeal (VA Form 9) 
was received in April 1998.  

The veteran and his wife appeared and offered testimony at a 
hearing before a hearing officer at the RO in June 1998.  A 
transcript of the hearing is of record.  VA treatment notes 
were submitted at the hearing.  A hearing officer's decision 
was entered in August 1998, confirming the noncompensable 
evaluation assigned for bilateral pes planus, and the denial 
of the veteran's attempt to reopen his claim for service 
connection for a left leg disorder and granting service 
connection for hearing loss.  A supplemental statement of the 
case was issued in September 1998.  The appeal was received 
at the Board in January 1999.  

The Board has rephrased the issue on appeal regarding the pes 
planus in light of the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  


REMAND

As noted above, in its September 1997 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a left leg disorder.  The RO indicated that a 
previous claim for a left leg disorder had been denied in 
February 1954, and that this decision had not been appealed 
and was now final.  However, a review of the claims file 
shows that the February 1954 rating action was for purposes 
of outpatient treatment only; and not for compensation 
purposes.  In addition, there is no indication of record that 
the veteran was ever notified of a denial of service 
connection for a left leg disorder.  Thus that rating action 
is not a final rating action on the issue of entitlement to 
service connection for a left leg disorder for compensation 
purposes.  Thus, this claim should not have been analyzed as 
a claim to reopen.  Accordingly, the Board finds that the 
veteran's claim for service connection for a left leg 
disorder should be readjudicated by the RO on a de novo basis 
before any related appellate determination is made.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In addition the veteran's representative has argued at the 
hearing that the low back disorder and the left leg condition 
should be considered as one disability as the radiation of 
the pain down the sciatic nerve was due to the low back 
disorder.  He also asserted that the disorder is entitled to 
consideration under 38 C.F.R. §§ 3.307, 3.309(1998) as the 
veteran was treated in July 1953, which is within one year of 
service, for pain over the sciatic nerve distribution, so 
there was involvement of the organic nervous system within 
one year of service.  The Board believes that a physician 
should review the record and determine if this is one or two 
disabilities and whether there was involvement of the organic 
nervous system within one year of service.

Additionally the veteran in his April 1997 letter related 
that the back injury and left leg problems occurred when he 
jumped from a truck because they had come under mortar 
attack.  In view of the veteran's allegation that the injury 
occurred while under mortar attack, the Board believes that 
the RO should consider 38 U.S.C.A. § 1154(b) (West 1991), 
Collette v. Brown, 82 F3d 389 (Fed.Cir. 1996) and Arms v. 
West, 12 Vet. App. 188 (1999).

In addition, the veteran contends that he is entitled to a 
compensable evaluation for his service connected bilateral 
pes planus.  The current evaluation is based on the criteria 
of  38 C.F.R. Part 4, Diagnostic Code 5276 (1998) and 
contemplates mild pes planus; however, the May 1997 VA 
examination shows a diagnosis of moderate pes planus.  In 
view of this the Board finds that another examination should 
be conducted and the examiner should be provided with the 
criteria of Diagnostic Code 5276 and the claims file.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following:

1.  The RO should obtain any VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.  

2.  The veteran should be afforded a VA 
examination of his low back, left leg and 
feet.  The claims folder and the criteria 
of Diagnostic Code 5276 must be provided 
to the examiner and the examiner should 
note that they were provided.  The 
examiner, in regard to the low back and 
left leg, should review the claims file 
and state whether the low back and left 
leg are one disorder or two and whether 
the pain over the sciatic nerve 
distribution in July 1953 represents an 
organic disease of the nervous system.  
The examiner should enter an opinion 
whether it is as likely as not that the 
low back and/or left leg disorder(s) were 
due to service or any occurrence therein.  
The examiner should then examine the 
veteran's feet and enter the findings in 
relationship to Diagnostic Code 5276.  

3.  Thereafter, the RO should take 
adjudicative action on the veteran's 
claims currently in appellate status.  In 
considering the claims for service 
connection for a low back disorder and 
left leg disorder, the RO must decide if 
they are one disorder or two and whether 
the complaints of pain in the sciatic 
nerve distribution is an organic disease 
of the nervous system within year of 
service.  Also in considering the issues 
of service connection the RO should 
consider 38 U.S.C.A. § 1154(b), Collette, 
Arms.  See above.  When considering the 
issue of a higher evaluation the RO 
should consider a staged rating.  
Fenderson.  

4.  If any decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals of Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







